721 N.W.2d 604 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marvel DANIEL, Defendant-Appellant.
Docket No. 129256. COA No. 255727.
Supreme Court of Michigan.
October 4, 2006.
By order of December 28, 2005, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Robinson (Docket No. 126379). On order of the Court, the case having been decided on May 31, 2006, 475 Mich. 1, 715 N.W.2d 44 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.